Citation Nr: 0504559	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from October 1963 to 
October 1965.  His last three weeks of service (September to 
October 1965) were in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

Appellant requested a hearing before the Board in Washington, 
but he failed to appear for the scheduled hearing in May 
2001.  He subsequently requested a hearing before the Board 
via videoconference, but he failed to appear at a video 
hearing scheduled for October 2004.  No reason was given and 
the matter proceeds as if the hearing requests were 
withdrawn.

The Board remanded this case back to RO for further 
development in July 2001.  That development has been 
accomplished, and the file has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Competent medical evidence establishes that appellant 
does not have PTSD.

2.  The claimed in-service stressors are not verified by 
objective supporting evidence or combat presumption.

3.  Nexus between appellant's claimed stressors and his 
military service has not been medically verified.

4.  While diagnoses of PTSD have been recorded, they are 
based on history that cannot be verified, and the diagnoses 
are not supported by the credible competent evidence on file.

CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in June 1997, and RO sent 
appellant a pre-VCAA duty-to-assist letter in October 1997 
prior to the initial rating decision.  The original rating 
decision of October 1998, the Statement of the Case (SOC) in 
February 2000, and Supplemental Statements of the Case (SSOC) 
in May 2000 and June 2004 all listed the evidence on file 
that had been considered in formulation of the decision.  RO 
sent appellant VCAA duty-to-assist letters in August 2001 and 
July 2004, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also assist appellant in obtaining records from the 
Social Security Administration, if applicable.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2004).  VA 
must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and treatment records from multiple VA medical facilities.  
Appellant does not have a file with the Social Security 
Administration, as that agency has verified on three 
occasions.  RO has obtained treatment records from all 
private and government medical entities identified by 
appellant as possibly having relevant evidence.  Appellant 
has also been afforded a number of VA medical examinations to 
determine the current severity of his symptoms.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service personnel and medical records are on 
file.  There is no indication that appellant was identified 
with or treated for a psychiatric condition while in service, 
or that he had a psychiatric condition at the time of his 
discharge.  Service records show that appellant was deployed 
to Vietnam for the last three weeks of his enlistment prior 
to discharge from the Army.

Appellant submitted a claim for service connection for post-
traumatic stress disorder (PTSD) in June 1997.  He underwent 
a VA general medical examination in September 1997.  The 
examination was conducted by a nurse and the report was 
countersigned by a physician.  The examiner noted a past 
medical history of PTSD, apparently self-reported by 
appellant.  The examiner noted that appellant served in the 
Army in a support unit from October 1963 to October 1965, but 
noted nothing in regard to Vietnam service or reported 
stressors.  Appellant stated that he began using heroin in 
1970 and that his most recent injection of heroin was one 
month prior to the examination.  The examiner diagnosed PTSD.

The file contains a January 1995 letter from Dr. A.B., an 
osteopathic family practitioner, to the Bureau of Disability 
Determination in regard to appellant's claim for disability 
under the Social Security Act.  Dr. A.B. conducted a physical 
examination of appellant, during which appellant told Dr. 
A.B. that his history of drug abuse began in the 1970's.  Dr. 
A.B. noted appellant's reported social and family history, 
which was unremarkable for any service-related stressors.  
Dr. A.B.'s impression was history of drug abuse of at least 
20 years duration, and organic brain syndrome secondary to 
that drug abuse.  Dr. A.B. did not mention PTSD as a current 
disability or condition.  

Appellant submitted a statement to VA in December 1997 
listing clamed in-service stressors.  Appellant stated that 
he was forced to go to Vietnam despite having just a very 
short time remaining in his enlistment, which was terrifying.  
Appellant stated that in Vietnam he had do drive around 
without ammunition.   Appellant also cited the sight of body 
bags that he encountered at the air terminals.

Appellant underwent a VA psychiatric (PTSD) examination in 
February 1998.  Appellant stated that he served in Vietnam 
from approximately August 1965 to October 1965, after which 
he was discharged.  Appellant stated that he was not issued 
ammunition in Vietnam.  Appellant stated that his duties in 
Vietnam consisted of driving a truck within the perimeter or 
driving for a sergeant or lieutenant.  Appellant cited the 
following specific claimed stressors: (1) driving through the 
countryside without knowing who might be out there; (2) being 
in Saigon at a time when some young kids shot up the city, 
which frightened appellant because it was dark and he had no 
weapon; (3) strained relationship between the officers, 
noncommissioned officers, and enlisted personnel; (4) 
possible relative who was injured or died in Vietnam, 
although not in appellant's presence; (5) stressful incident 
that appellant refused to discuss, and (6) travel to Vietnam 
aboard ship.  Appellant also stated that he began taking 
drugs in Vietnam.  Appellant stated that he had been suicidal 
at times and that he sometimes had thoughts about Vietnam.  
The examiner diagnosed: (1) schizoid personality disorder, 
(2) chronic heroin dependency in brief remission, and (3) 
Global Assessment of Functioning (GAF) of 35.  The examiner 
did not diagnose PTSD.

RO issued a rating decision in October 1998, based on a 
determination that there was no requisite diagnosis of PTSD 
under the criteria of the Diagnostic and Statistical Manual 
of Mental Disorders (DSMM) published by the American 
Psychiatric Association.   The rating decision also found 
that the evidence on file did not verify the cited stressors.  
Appellant promptly filed a Notice of Disagreement (NOD) in 
October 1998.

The file contains psychiatric notes from the Coatesville VA 
Medical Center (VAMC) showing that appellant appeared in 
November 1998 requesting assistance because he was homeless 
and responsible for his children; appellant asserted that he 
had terrible incidents in Vietnam involving body bags and 
involving being attacked without ammunition.  In December 
1998, appellant was recommended for inclusion in a Vietnam 
veterans support group.  Notes from December 1998 also show 
that appellant claimed to have been in Vietnam for two years 
(1963 to 1965) and to have a wide range of PTSD symptoms, to 
include intrusive thoughts and nightmares.  Appellant was 
noted to have no intention of working again, although there 
was no evident reason why he could not work; instead, 
appellant appeared to be devoting all his energies to getting 
a VA pension.  

The file contains a letter from Coatesville VAMC dated 
January 1999 attesting that appellant was currently under 
treatment for PTSD at that facility.  The letter states that 
appellant reported that he had served in Vietnam and 
experienced combat situations with incoming fire, had 
witnessed death and had helped with body bags.  Appellant 
"fell apart" after returning from service and turned to 
drugs and alcohol, carried a gun, became isolated, became 
depressed and hostile, and began having lurid dreams.  
Current symptoms included insomnia, bad dreams, awakening in 
a sweat, startle reaction, anxiety, many fears, inability to 
hold a job, anger outbursts, and poor concentration.

Appellant underwent a VA psychiatric examination in February 
1999 in conjunction with his claim for nonservice-connected 
pension.  The examiner did not have the C-file available, but 
did have access to the previous psychiatric examination of 
February 1998 and to the physician's note dated January 1999 
from the Coatesville VAMC cited above.  Appellant informed 
the examiner that he had served in Vietnam for two years 
prior to his discharge, where he was traumatized by incoming 
fire and body bags.  The examiner diagnosed PTSD (Axis I).

RO readjudicated the claim based on the new information 
discussed above and issued a rating decision in May 1999 
denying service connection for PTSD.  The rating decision 
acknowledged that appellant had been diagnosed with PTSD, but 
found there was still no confirmed in-service stressor, i.e., 
there was no evidence verifying that appellant was exposed to 
incoming fire or dealt with body bags during his three weeks 
of service in Vietnam.
   
The file contains a letter from appellant's mother, received 
in August 1999, asserting that appellant had been a "good 
son" prior to military service, but that he returned from 
Vietnam in a dysfunctional condition.

The file contains a letter from appellant's aunt, received in 
January 2000 asserting that appellant was an above-average 
person prior to the Vietnam war, but that he has been 
dysfunctional since his return from Vietnam.

The file contains a letter dated January 2000 from the Chief 
of the VA Drug Dependency Treatment Unit (DDTU), a physician, 
in support of appellant's application for disability.  The 
letter states that appellant related that his drug use began 
in Vietnam, where drug and alcohol abuse was common.  
Appellant also related an incident in which he was stuck in 
the cargo hold of an aircraft while the airfield was under 
attack.  The letter states that appellant's symptoms suggest 
an underlying psychotic disorder manifested primarily by 
disorganized thought processes and paranoia, with mild 
auditory hallucinations.  The letter states that it is 
possible that the stressful environment of Vietnam, even 
though not combat, was enough to precipitate the beginning of 
the psychotic processes noted, since appellant has the 
genetic vulnerability for this to occur.  

A treatment note from Philadelphia VAMC dated January 2000 
states that appellant appeared to be "obsessed" with 
obtaining compensation for PTSD.  A treatment note from 
Philadelphia VAMC dated February 2000 shows that appellant 
had reinstituted a claim for service connection for PTSD and 
complained of increased flashbacks after watching war movies; 
appellant was noted to be receiving PTSD treatment at 
Coatesville VAMC.

A treatment note from Philadelphia VAMC dated April 2000 
states that appellant had been trying to establish 
entitlement to compensation for PTSD by documenting 
psychiatric problems through sessions with a VA psychiatrist; 
however, appellant had not kept his appointments and was 
generally noncompliant with medical care.

A treatment note from Philadelphia VAMC dated November 2000 
states that appellant's only interest was to establish VA 
compensation for PTSD; appellant discontinued the voluntary 
detoxification which was to have facilitated an inpatient 
hospital treatment for documentation of his PTSD.  Appellant 
remained guarded about his personal life and was a poor 
historian.  Diagnosis was substance abuse and PTSD (Axis I) 
and GAF of 40 (Axis V).

The file contains a letter dated January 2001 from the Chief 
of the VA DDTU asserting that appellant was currently under 
care of the VAMC for drug abuse, with suggestion of 
underlying psychosis such as schizotypal personality 
disorder.  There is no mention of PTSD.

Treatment records from Coatesville VAMC show that appellant 
underwent intermittent drug treatment in February through May 
2001.  Appellant reported that while he was in Saigon he 
observed gang fights outside the building in which he was 
lodging.  A note in February 2002 states that appellant's 
symptoms of PTSD were vague, and, although some of his 
Vietnam experiences were no doubt distressing, appellant did 
not give enough information or evidence to be assessed as 
having PTSD; the same note states that appellant appeared to 
some of the staff to be a benefit seeker.  However, a 
discharge diagnosis in March 2001was as follows: continuous 
substance dependence, opiate withdrawal syndrome, prolonged 
PTSD, and chronic paranoid schizophrenia (Axis I). 

Appellant was scheduled to testify before the Board in a 
hearing in Washington in May 2001 but he did not appear.  

Appellant submitted a statement in May 2001 stating as a 
stressor that he was aboard an airplane at Tan Son Nhut Air 
Force Base, Vietnam, to return to the United States when the 
airfield was attacked by incoming fire.  Appellant stated 
that it was terrifying to have to wait for takeoff.

Appellant submitted a stressor statement in September 2001.  
Appellant asserts that in October 1965 he was aboard an 
aircraft at Tan Son Nhut Air Force Base when the base was 
attacked by indirect fire.  Appellant could hear the 
explosions and feel the vibrations.  Appellant felt helpless 
and defenseless aboard the aircraft.  The attack seemed to 
last several hours before the aircraft was allowed to depart. 

A treatment note from DDTU in November 2001 shows appellant 
continued to vacillate between compliance and non-compliance 
with his drug treatment.  Appellant was noted to be a poor 
historian, not interested in counseling, and interested only 
in receiving financial benefit for his claimed disabilities.  
Diagnosis was: opiate and cocaine dependence (Axis I), 
personality disorder (Axis II), economic problems (Axis IV), 
and GAF of 35 (Axis V).

In June 2002, the United States Armed Services Center for 
Unit Research (USASCRUR) responded to RO's request for 
verification of appellant's claimed stressors.  USASCRUR 
forwarded an extract from the Operational Report for the 1st 
Cavalry Division, showing that appellant's unit remained in 
base camp at An Khe for the entire period of the report 
(October through November, 1965); appellant's unit (Division 
Chemical Section) was integrated into the Division G-3 
section and there is no indication that the section was 
involved in combat operations.  USASCRUR also forwarded a 
month-by-month Chronology of Viet Cong/North Vietnamese Army 
Attacks on the Ten Primary U.S. Air Force Operating Bases in 
the Republic of Vietnam, 1961-1973, which shows that Tan Son 
Nhut AFB was not attacked at any time during 1965.

Chaplain notes from Philadelphia VAMC show that appellant was 
participating in a PTSD 12-Step Group, for veterans diagnosed 
with combat PTSD, during the period March 2002.

A staff psychiatrist's note from Philadelphia VAMC dated 
August 2002 states that appellant was discovered going around 
the hospital attempting to get physicians to fraudulently 
complete a welfare form.  Appellant was characterized as an 
outright liar.

A Chaplain's note from Philadelphia VAMC dated August 2002, 
two days after the above psychiatric note, states that 
appellant participated in the PTSD Spirituality Group and 
received prayers and blessings.

The file contains a letter dated September 2002 from a 
Clinical Chaplain Specialist at Coatesville VAMC.  The letter 
states that appellant was receiving pastoral counseling for 
combat stress for the previous two years.  The letter asserts 
that appellant has suffered much from combat trauma as a 
Vietnam combat veteran and was working diligently on his 
recovery.  A staff psychiatrist's note from Philadelphia VAMC 
the same month (September 2002) states that appellant had 
been noncompliant with drug counseling and group sessions, 
was a frequent loiterer in the area, and admitted to using 
cocaine and heroin during the treatment period; appellant was 
discharged from treatment due to his failure to honor his 
contract to stop using drugs.  A VA rheumatology note dated 
the same month (September 2002) states that appellant had 
repeatedly lied to his medical caregivers.

Appellant underwent a VA psychiatric PTSD examination in June 
2004.  Appellant reported two specific stressors: several 
instances of having been without ammunition, and having been 
on an aircraft while the airfield was under attack.  The 
examiner opined that the former was vague and illogical, and 
that the latter was devoid of any indication of immediate 
threat; accordingly, the examiner found that neither claimed 
stressor was adequate to make a DSM-IV diagnosis of PTSD. 
Appellant was also vague about PTSD symptoms such as 
intrusive thoughts, nightmares, hypervigilance, or isolation.  
The examiner cited an evaluation by the Philadelphia VAMC of 
April 2004 (not in the C-file) to the effect that appellant 
was unable to come up with a consistent story about combat 
stressors, and was evasive, non-specific and vague.  

The examiner noted that appellant's individual symptoms are 
not typical of a diagnosis of PTSD, since appellant does not 
endorse such key symptoms as recurrent dreams, recurrent 
thoughts with specific detail, diminished interest in 
activities, specific problems with crowd, and problems with 
other emotionally laden situations.  Appellant had no 
evidence of stress or anxiety when recounting the events that 
occurred to him in Vietnam, so appellant does not have a 
stressor that would fill the exposure time and severity.  
Appellant was extremely vague about details of something that 
should be very important to him, and has no anxiety when 
describing his symptoms.  Finally, the examiner noted that 
appellant has never had a formal diagnosis of PTSD.

The examiner specifically found that appellant does not have 
PTSD.  The examiner's diagnosis was: active opioid dependence 
under methadone maintenance, and cocaine abuse in partial 
remission (Axis I) and GAF 60 (Axis V).

Appellant's service representative submitted a Written Brief 
Presentation (Brief) in October 2004 that takes exception to 
the VA PTSD examination because the examiner stated that 
appellant had never been formally diagnosed with PTSD; the 
Brief contends that appellant had been competently diagnosed 
with PTSD on two prior occasions (September 1997 and February 
1999) so the June 2004 VA examination is inadequate.  The 
Brief also contends that appellant has claimed as a stressor 
that he underwent mortar attacks while briefly stationed at 
An Khe, Vietnam, and that this is an adequate stressor under 
the precedent of Pentecost v. Principi, 16 Vet. App. 124 
(2002).  It is asserted that his outfit was at An Khe from 
October to December 1965, and that further development is 
needed on this point.

III.  Analysis 

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is 
ambiguity in the file.  As the service representative's Brief 
points out, appellant was formally diagnosed with PTSD on at 
least two occasions: a VA C&P examination in September 1997 
and a VA psychiatric examination of February 1999; there are 
also diagnoses of PTSD carried forward in numerous treatment 
notes.  On the other hand, the VA psychiatric examination of 
February 1998 diagnosed pathologies other than PTSD, and the 
medical examination of June 2004 specifically found that 
appellant does not have PTSD.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra.    Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994). 

In this case, the Board finds that the VA examination of June 
2004 is the more credible for the reasons discussed below.  

Diagnosis of PTSD must comply with the criteria listed in 
DSM-IV.  38 C.F.R. § 4.125(a) (2004); Cohen v. Brown, 10 Vet. 
App. 128, 143.  The C&P examination of September 1997, which 
diagnosed PTSD, was not conducted by a psychiatrist and does 
not appear to be based on the criteria of DSM-IV; the 
examiner made no mention on stressors and no association 
between stressors and any symptoms characteristic of PTSD.  
The examination of September 1997 therefore does not provide 
a competent diagnosis of PTSD.  The VA examinations of 
February 1999 and June 2004 were both conducted by 
psychiatrists and both appear to have been based on the 
criteria of DSM-IV.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

By the standards of Cohen, the VA examination of June 2004 is 
more credible than the VA examination of February 1999.  The 
examiner in February 1999 was responding to an application 
for nonservice-connected pension and therefore was not 
particularly concerned with an accurate diagnosis of PTSD and 
did not inquire into the claimed stressors; also, the 
examiner was proceeding under the misinformation that 
appellant had served in Vietnam for two years rather than the 
actual three weeks.  By contrast, the VA medical examiner in 
June 2004 was specifically asked to determine whether 
appellant had PTSD and devoted considerable attention to 
developing the claimed stressors and also assessing whether 
appellant exhibited the symptoms characteristic of PTSD. 

The Board accordingly finds that the most competent and 
credible medical evidence shows that appellant does not have 
PTSD.   The fact that appellant was enrolled in a PTSD 
support group at Coatesville VAMC does not constitute 
evidence of a credible diagnosis of PTSD, since there is no 
indication that appellant's admission to the program was 
based upon a diagnosis adequate to prove entitlement to 
service connection. 

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

Stressors

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.   The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).

Appellant cites three specific stressors. The first claimed 
stressor was driving around the Vietnamese countryside 
without ammunition, although appellant has never asserted 
that he was attacked on those occasions.  The second claimed 
stressor involved seeing body bags.  The third was being 
aboard an aircraft at Tan Son Nhut AFB while the airfield was 
under attack.  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others," and (2) "the 
person's response must have involved intense fear, 
hopelessness, or horror."  Cohen, 141, citing DSM-IV.   The 
sufficiency of the stressor is a medical determination, and 
adjudicators may not render a determination on this point 
without independent medical evidence.  West (Carlton) v. 
Brown, 7 Vet. App. 70 (1994).

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton), 76; 
Zarycki, 98.   

Appellant's first two claimed stressors, driving around 
without ammunition and seeing body bags, do not involve 
combat and therefore require corroboration; there is no such 
corroboration of record.  Further, these claimed stressors do 
not satisfy either of the two criteria under Cohen and are 
thus insufficient on their face even if they occurred as 
appellant alleges.

The third claimed stressor is appellant's contention that he 
was trapped on an aircraft while the airfield was under 
attack.  A veteran's lay testimony, alone, is sufficient to 
verify a claimed in-service stressor if the claimed stressor 
is related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone is not sufficient to establish that he or she actually 
engaged in personal combat with the enemy; that factor must 
be established by objective, competent, and factual evidence 
of record.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v., West, 11 Vet. App. 353 (1998).

In this case, there is no objective, competent, and factual 
evidence of record that appellant engaged in personal combat 
as he alleges.  In fact, the objective evidence of record, as 
provided by USASCRUR, establishes that the claimed combat did 
not occur (i.e., that Tan Son Nhut AFB was not attacked when 
appellant contends it was) and the Board accordingly finds 
that the claimed stressor is not verified.

In he written brief submitted by appellant's service 
representative it is reported that appellant has submitted 
another stressor, i.e. being exposed to mortar fire at An 
Khe, and that this stressor should be considered verified 
under the precedent of Pentecost.  The Board disagrees.  
Appellant has not cited exposure to indirect fire at An Khe 
as a claimed stressor at the pertinent medical examinations.  
Thus, to the extent reported it otherwise remains unverified.  
Further it is noted that he was discharged from service on 
October 11, 1965.  Thus, his outfit being at An Khe from 
October to December 1965 is not otherwise significant as, but 
for possibly a brief time, he could not have been there.  As 
such, further development on this point is not indicated.

In summary, for the reasons cited above, the Board finds that 
appellant's claimed stressors have not been verified by 
competent objective evidence of record.

Nexus

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  Since there are no 
verified in-service stressors, and since the Board has found 
that competent medical evidence shows that appellant does not 
have the claimed disability, the question of nexus is 
rendered moot.  However, the Board notes for the record that 
the VA psychiatric examination specifically determined, based 
on interview with appellant, that the claimed stressors are 
not related to his current condition.

The Board notes that the file contains a letter dated January 
2000 from the Chief of the VA DDTU stating that it is 
possible that the stressful environment of Vietnam, even 
though not combat, was enough to precipitate the beginning of 
appellant's psychotic processes.  This is the most direct 
medical evidence of nexus in the file.  However, medical 
opinions expressed in speculative language ("it is 
possible") do not provide the degree of certainty required 
for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).        

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


